Citation Nr: 0018426	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  96-23 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In addition to the issue on appeal, the veteran had also 
perfected an appeal of a May 1996 rating decision denying 
benefits pursuant to 38 U.S.C.A. § 1151 for bilateral carpal 
tunnel syndrome and chronic obstructive pulmonary disease.  
In August 1997, a hearing was held before the undersigned 
Board member.  The Board remanded the case for additional 
development in December 1997.  At the time, the Board noted 
that the veteran had abandoned the § 1151 issues.

In January 1998, the RO clarified that the § 1151 issues were 
not abandoned.  Nonetheless, in a March 2000 statement, the 
veteran formally withdrew the appeals of the § 1151 issues 
"to focus on polio."


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran does not have post-polio syndrome as a result 
of the polio inoculations he received in service or as a 
result of any other incident in service.  


CONCLUSION OF LAW

The evidence does not show that the veteran has post-polio 
syndrome due to disease or injury which was incurred in or 
aggravated by service; its incurrence during service may not 
be presumed, pursuant to the one-year presumptive period for 
other organic diseases of the nervous system.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 1153, 5107, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
September 1997 letter from a VA physician indicates that the 
veteran suffers from post-polio syndrome and that it was 
conceivable that repeat exposure to the polio vaccine may 
have worsened the veteran's condition and hastened the onset 
of post-polio syndrome.  

When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for other organic diseases of 
the nervous system is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Factual background

The record indicates that the veteran had polio in 1949 at 
the age of six years and again in 1952 at the age of nine 
years. 

At the time of the veteran's enlistment examination, he 
reported a history of having had polio at the age of nine 
years.  It was noted that there were no residuals.  In 
February 1960, the veteran was seen after his right little 
finger had been stepped on.  In November 1960, the veteran 
was examined after complaining of ongoing back pain.  The 
examination revealed normal gait and posture.  Examination of 
the back was essentially normal except for minimal tenderness 
over L1-L2.  He had complete range of motion without 
difficulty or pain.  Neurologically, sensation was grossly 
intact except for scattered, bizarre areas of decreased 
sensation over both legs and feet.  The diagnosis was chronic 
low back strain, by history.  The evidence shows that the 
veteran received the Salk poliomyelitis vaccine in three 
doses-in March 1960, April 1960 and April 1961.

In May 1961, the veteran was hospitalized and diagnosed as 
having hysteria.  A neurological examination was within 
normal limits.  In March 1962, the veteran again was 
hospitalized and diagnosed as having emotional instability 
reaction.  The physical examination was within normal limits 
except for a skin condition.  A Medical Board concluded that 
the veteran had a personality disorder which rendered him 
unsuitable for future service. 

Medical evidence, beginning in 1979, from several private 
physicians has been associated with the record.  In a 
November 1981 report, George B. Tipton, M.D., indicated that 
the veteran reported injuring his back in 1978, when he was 
working as a nurse.  He stated that a patient fell on top of 
him and that he noticed pain in his low back, radiating into 
the buttocks.  He reportedly had disc surgery in January 
1979.  The veteran stated that he was involved in an 
automobile accident in 1980 and had a recurrence of low back 
pain.  Dr. Tipton diagnosed status post lumbar disc surgery 
L4-L5 and L5-S1 with low back pain, right foot drop, enuresis 
and mild reflex changes as well as somatization disorder.  

The veteran was treated on numerous occasions by both private 
and VA health care providers and diagnosed as having post-
polio syndrome.  Most of the records of treatment for post-
polio syndrome either did not address the specific incidents 
of polio or mentioned that he had had polio at the ages of 
six and nine years.  Records pertinent to the issue of 
service connection are described herein.  

In December 1993, Jack R. Cox, M.D., prescribed an electric 
wheelchair for the veteran due to post-polio syndrome and 
diabetic neuropathy.  

In a June 1994 report, K. Weinmeister, M.D., indicated that 
the veteran had a history of post-polio syndrome diagnosed in 
1962; however, the history was apparently provided by the 
veteran as Dr. Weinmeister stated that data concerning the 
diagnosis was not available.  

Similarly, in a March 1995 report from the Post Polio Clinic 
of The Institute for Rehabilitation and Research, Jonathan 
Strayer, M.D., noted that, according to the veteran, in 1962, 
he had symptoms of post polio.

In a July 1996 letter, Dr. Cox noted that the veteran was 
concerned regarding the three polio inoculations he received 
during service.  The veteran reported that he had developed a 
tremor and that his legs "gave way" in 1961.  The veteran 
also reported that he had had multiple signs of post-polio 
syndrome since then.  

In a September 1996 letter, Dr. Strayer stated that the 
possibility of vaccinations causing polio has been documented 
on occasion.  He noted, however, that the association between 
vaccinations causing the subsequent post-polio syndrome has 
not been established and that it would be difficult to say 
that this resulted in the veteran's periods of weakness.  He 
stated that he believed that, if a person had had polio, 
subsequent inoculations were contraindicated.  

In a September 1997 letter from a physician at the Dallas VA 
Medical Center, it was noted that the veteran had contracted 
poliomyelitis as a child and subsequently received 
inoculations of a live attenuated polio virus in the 
military.  The physician noted that the inoculations caused 
generalized weakness and easy fatigability such that he was 
unable to carry out his assigned duties.  It was noted that 
the veteran stated that he was misdiagnosed as having 
personality disorder which resulted in his discharge.  The VA 
physician indicated that it was quite clear from the medical 
literature that post-polio syndrome may develop as early as 
ten years after poliomyelitis and that the common symptoms 
were weakness, easy fatigability and musculoskeletal pain.  
He also indicated that it was conceivable that the repeat 
exposure to the polio vaccine may have worsened the veteran's 
condition and hastened the onset of post-polio syndrome.  The 
VA physician indicated that the veteran was mentally 
competent enough to pursue and successfully complete a course 
in nursing and eventually obtain his Ph.D.  

During the course of the veteran's appeal, he stated that, in 
addition to having had polio at the ages of six and nine 
years, he also had polio at the age of 17 years.  Indeed, he 
testified as such at an August 1997 Board hearing.  He also 
stated that he had been treated by 35 doctors over the years 
and that all of them attributed his post-polio syndrome to 
the injections given in service.  He stated that all of them 
stated this in writing and that the statements were already 
of record.  

In a July 1998 VA psychological report, the veteran stated 
that after receiving polio inoculations in service he 
suffered what he was told was severe influenza.  He reported 
that polio experts had told him that he actually experienced 
polio on active duty.  

In September 1998, a VA examination was conducted.  The 
examiner reviewed the claims folder and noted that the 
veteran had given a history of having had polio twice during 
childhood-at age six years and nine years.  He noted that 
the veteran had received the Salk vaccine in March and April 
1960 and March 1961.  He also noted that the site of the 
inoculations was the left deltoid and that the material was 
manufactured by Parke-Davis and Co.  

The examiner reviewed the veteran's medical history and 
conducted a physical examination.  He noted that he had 
reviewed the veteran's allegations that the polio 
inoculations caused him to develop polio in service as well 
as the medical articles provided by the veteran.  He 
concluded that all of the cases of polio due to the 
preventive treatment were related to the Sabin oral vaccine 
that was not introduced until 1961.  The Salk vaccine, it was 
noted, had been licensed several years earlier and had had 
problems with viral contaminants only in its first year-
approximately 1955.  The examiner pointed out that the 
materials provided by the veteran even indicated that there 
had been no further proven cases of a viral illness due to 
contamination in the Salk vaccine, as it was a killed 
vaccine.  Thus, it was concluded that the vaccine the veteran 
received in service could not have caused him to have another 
attack of polio.  The examiner stated that there was no 
reason to believe that the actions of the Marine Corps caused 
the veteran to develop another bout of polio or a significant 
post-polio syndrome.  

The veteran has submitted a significant number of articles 
from medical treatises as well as from the internet regarding 
post-polio syndrome.  Primarily the articles address the 
symptomatology associated with post-polio syndrome.  Some of 
the articles addressed the various polio vaccines that were 
developed and whether those vaccines could cause polio.  None 
of the articles, however, addressed whether the vaccines 
could cause post-polio syndrome, and none of the articles 
addressed the veteran's specific situation.

Analysis

The veteran contends that the polio inoculations he received 
in the military resulted in his post-polio syndrome.  With 
the exception of the September 1997 letter from the VA 
physician in Dallas, there is no competent evidence 
attributing the veteran's post-polio syndrome to the in-
service vaccines.  Indeed, the only competent evidence 
addressing the potential of such a relationship is the 
September 1997 letter, Dr. Strayer's September 1996 letter 
and the September 1998 VA examination report.  The Board 
finds the opinion of Dr. Strayer and the September 1998 VA 
examiner more persuasive.  

The September 1997 opinion merely stated that it was 
"conceivable that the repeat exposure to the polio vaccine 
may have worsened" the veteran's condition "and hastened 
the onset of [p]ost-polio syndrome."  The VA physician, 
however, was under the false impression that the veteran had 
been inoculated with a live attenuated virus.  As explained 
by the 1998 VA examiner, the veteran had received the Salk 
vaccine, which is a killed vaccine. 

Dr. Strayer specifically stated that there was no established 
relationship between post-polio syndrome and vaccinations.  

The opinion of the September 1998 VA examiner was less 
equivocal than the September 1997 opinion, and it was based 
on a more thorough review of the veteran's past medical 
history.  The VA examiner reviewed the veteran's entire 
record and concluded that the vaccine the veteran received in 
service could not have caused him to have another attack of 
polio or post-polio syndrome.  The conclusion was based on an 
analysis of the types of polio vaccines.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim that the veteran's polio vaccinations caused his post-
polio syndrome.  

Likewise, there is absolutely no competent evidence 
supporting the veteran's contention that the in-service 
inoculations caused another bout of polio.  The service 
medical records are entirely negative for evidence of polio, 
and there is no medical evidence suggesting that the veteran 
suffered from polio as a result of his in-service vaccines.  
Although there are references in medical reports from the 
1990s suggesting that the veteran had polio at age 17 years, 
there is absolutely no contemporaneous evidence of such a 
bout of polio.  

Similarly, except for the veteran's contentions, there is no 
evidence of post-polio syndrome within one year of the 
veteran's separation from service or for many years 
thereafter.  

Finally, the Board notes that the veteran and his 
representative have argued that his preexisting polio was 
aggravated by service.  The evidence indicates, and the 
veteran concedes, that he had polio as a child.  Indeed, it 
was noted at the time of examination, acceptance and 
enrollment in service.  Nonetheless, it was reported at the 
time of entrance that the veteran had no residual disability 
from the polio. 

As noted hereinabove, a pre-existing injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The Board finds that the evidence establishes that there was 
no increase in disability associated with the veteran's polio 
during his period of service.  The veteran exhibited no 
symptomatology from the polio at the time of entrance and 
exhibited no symptomatology during service.  The veteran 
alleges that he was misdiagnosed during service.  He contends 
that he did not have a personality disorder as was concluded 
by the Medical Board.  Rather, he alleges that he had 
residual disability from the polio.  Unfortunately, there is 
no medical evidence supporting the veteran's contention.  
Thus, the preponderance of the evidence is against the 
veteran's claim of service connection for post-polio 
syndrome.

The veteran's representative has requested that the Board 
obtain an independent medical opinion to ascertain whether 
"the rigors of military service is causally related to the 
post-polio syndrome."  When, in the judgment of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
medical experts who are not employees of VA.  38 C.F.R. 
§ 20.901(d) (1999).  Here, there is no medical evidence even 
suggesting that the veteran's post-polio syndrome is any way 
related to the "rigors" or physical stress of his military 
service.  The veteran's representative is not shown to have 
the expertise to proffer medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the Board finds that the appeal does not involve such medical 
complexity or controversy to warrant additional medical 
expert opinion.


ORDER

Service connection for post-polio syndrome is denied.



		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals



 

